Title: To Thomas Jefferson from James Maury, 27 May 1792
From: Maury, James
To: Jefferson, Thomas


          Liverpool, 27 May 1792. Transmitting an extract of a 27 May 1792 letter received from Joshua Johnson in London, which said: “I had one of Lord Hawsbury’s Runners with me yesterday who declares that Sir John Temple was not instructed to publish any notification and to day I have had a Message from Mr. Burgess telling me if I would call on him he would satisfy me that no such orders had been sent.”
        